Citation Nr: 1108445	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to pension benefits while incarcerated.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a heart disability.

4.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for residuals of hepatitis B, to include chronic liver disease.

5.  Entitlement to a compensable initial disability rating for service-connected myofascial headaches.

6.  Entitlement to an increased disability rating for a service-connected right ankle disability, currently rated 20 percent disabling. 

7.  Whether it was proper to remove the Veteran's daughter from his pension award, effective May 24, 2008.


REPRESENTATION

Veteran represented by:	Alyson Oliver, Esq.


WITNESSES AT HEARING ON APPEAL

C.J. and V.M.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2007 and December 2009 rating decisions, as well as October 28, 2008 and December 2, 2008 letter decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

In an April 1980 decision, the Board denied the Veteran's service-connection claims for chest pain and for residuals of hepatitis.  The RO subsequently denied these claims again in an unappealed April 2004 rating decision.  Also in this decision, the RO denied the Veteran's service-connection claim for a left knee disability.  

The Veteran filed a request to reopen his hepatitis, chest pain, and left knee claims in July 2006.  In the above-referenced April 2007 rating decision, the RO denied these requests.  The RO also awarded the Veteran service connection for myofascial headaches; a noncompensable (zero percent) disability rating was assigned.  The Veteran disagreed with the denial of his claims to reopen, as well as with the initial rating for his headache disability.  He perfected an appeal as to all four issues.

In an October 28, 2008 letter, the RO denied the Veteran's request to add a school age dependent, his daughter, to his pension award based on evidence that she turned 23 years of age on May 24, 2008.  The Veteran specifically disagreed with this determination in a December 2, 2008 letter to the RO [indicating disagreement with the decision to remove the Veteran's daughter from his pension award].  A statement of the case (SOC) has not yet been issued as to this matter. 

In a different October 2008 letter, the RO also alerted the Veteran that it received evidence indicating he was incarcerated following conviction of a felony on June 11, 2008.  The letter informed the Veteran that the law requires that his pension benefits [awarded by the RO in April 2007] be terminated on the 61st day of incarceration, or August 10, 2008.  The letter also informed the Veteran of the rights of his dependents, if any, for an apportioned share of his pension benefits, and how a dependent could file a claim for apportionment.  After waiting 60 days with no response from the Veteran or any eligible dependent, the RO formally terminated the Veteran's VA pension benefits in a December 2, 2008 letter decision.  The Veteran disagreed with this determination, and perfected an appeal as to this issue as well.

Finally, in December 2009, the RO denied the Veteran's claim for an increased rating greater than 10 percent for his service-connected right ankle disability.  The Veteran disagreed with the RO's decision.  Subsequently, in July 2010, the RO increased this rating from 10 to 20 percent, effective November 6, 2008.  To the Board's knowledge, the Veteran has not indicated satisfaction with the assigned 20 percent rating or its effective date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  Thus, the Veteran's disagreement with the RO's December 2009 rating decision is not resolved, and a SOC as to his right ankle increased rating claim has not yet been issued.  

In January 2011, the Veteran's attorney, his sister, and an acquaintance appeared at personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran's attorney made a motion to proceed with the hearing without the Veteran being present on account of his incarceration.  The undersigned determined that good cause for the Veteran's absence had been shown, and granted this motion.  See the January 2011 hearing transcript, page 2; see also 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In February 2011, the Veteran's attorney submitted additional evidence and argument directly to the Board, to include copies of previously-received service treatment and personnel records, updated medical records, and new statements from the Veteran himself.  These additional documents have been associated with the Veteran's claims folder.  Although the additional evidence was not accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ), per the provisions of 38 C.F.R. § 20.1304 (2010), the Board notes that the Veteran's representation already waived initial review of such evidence by the AOJ at the January 2011 hearing.  See the January 2011 hearing transcript, page 13.  Thus, there is no prejudice to the Veteran in the Board's considering this newly-submitted evidence in the first instance.

With the exception of the Veteran's claim for entitlement to pension benefits while incarcerated, discussed in detail below, all of the Veteran's other claims are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has been imprisoned at a state penal institution as a result of conviction of a felony or misdemeanor from June 11, 2008.


CONCLUSION OF LAW

The criteria for the payment of nonservice-connected pension benefits from August 10, 2008 are not met.  38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3, 3.666 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the Veteran's claim for pension benefits while incarcerated is not subject to the provisions of the VCAA.

Relevant law and regulations

No pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R.         § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 (1993).

Analysis

The Veteran does not dispute the fact that he has been incarcerated by the Michigan Department of Corrections since June 2008.  

The Veteran was notified in April 2007 that he had been granted a nonservice-connected pension, effective July 28, 2006.  In June 2008, the Veteran was incarcerated by the Michigan Department of Corrections for the commission of a felony.  In October 2008, the RO notified the Veteran that it proposed to terminate his pension benefits effective August 10, 2008, 61 days following his June 2008 incarceration.  The RO subsequently sent a letter to the Veteran in December 2008 informing him that the RO had, in fact, terminated said benefits.  

The Veteran had been incarcerated for more than sixty days at the time he was receiving nonservice-connected pension benefits.  Therefore, he is, by law, prohibited from receiving said benefits.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has reviewed the additional evidence submitted by the Veteran's attorney in February 2011, and has found nothing contained therein that changes this legal determination.

To the extent the Veteran argues that he is entitled to 10 percent of his pension in accordance with the provisions of 38 U.S.C.A. § 1114(a) [see his April 3, 2009 letter to C.M.], the Board notes that 38 U.S.C.A. § 1114(a) pertains to service-connected compensation awards and not to nonservice-connected pension awards.  Indeed, pension awards as they apply to incarcerated beneficiaries are specifically addressed in 38 C.F.R. § 3.666.  This regulation directs that pension payments will be discontinued, rather than reduced to 10 percent, effective on the 61st day of imprisonment following conviction.

It is additionally noted under 38 C.F.R. § 3.666(a) that pension payments may be made to a spouse, child or children of a service member who is disqualified due to incarceration.  The Veteran was specifically made aware of this provision in the October 28, 2008 letter.  Pertinently, this letter instructed that any dependent wishing to file a claim for an apportionment should contact the RO.  No such claim apportionment claim exists of record.

Because an incarcerated appellant is no longer eligible to receive VA pension benefits starting on the 61st day of imprisonment, the Board finds that it was proper for the VA to have terminated payment of the Veteran's nonservice-connected pension benefits effective as of August 10, 2008, the 61st day of his imprisonment.


ORDER

Entitlement to VA pension benefits while incarcerated is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Reasons for remand

VA treatment records

In his July 2007 Notice of Disagreement (NOD), the Veteran observed that the VA only obtained treatment records from the Detroit VAMC for the period from September 13, 2006 to December 20, 2006.  The Veteran noted that he had been treated at the Allen Park VAMC in Michigan from 1978 to 1996 for his disabilities until that VAMC was closed in 1996, and that he has received medical care from the Detroit VAMC from 1996 to the present day.  The Veteran specifically requested that the VA "obtain any records that are not in my c-file for the periods identified above."  See the Veteran's July 2007 NOD.  It does not appear that the RO has attempted to obtain the Veteran's VA treatment records dated from 1978 to 2006.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A § 5103A (West 2002);                see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports relevant to the Veteran's claim should be obtained, if in existence.

Treatment records from the Michigan Department of Corrections

At the January 2011 hearing, the Veteran's attorney indicated that there are medical records available from the Michigan Department of Corrections that are more recent than those already associated with the Veteran's claims folder pertaining to the Veteran's claims.  See the January 2011 hearing transcript, page 12.  The Veteran's attorney was afforded 30 additional days to submit the Veteran's updated treatment reports from this corrections facility.  In February 2011, the Board received some updated treatment records from the corrections facility, but the Veteran's attorney indicated that more records exist documenting the Veteran's recent treatment for seizures on January 16, 2011.  See the January 31, 2011 letter from the Veteran's attorney.  

VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A.            § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  While these records do not appear to be in Federal custody, the Board believes that it would be appropriate to allow the Veteran and his attorney to attempt once more to obtain updated private treatment records from the Michigan Department of Corrections, as they may more accurately indicate the current nature and severity of the his claimed disabilities.

Kent notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court determined that to comply with the notice requirements of the VCAA, "VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant."  The Court also noted that "the VCAA requires [VA] to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."

The December 5, 2006 VCAA letter sent to the Veteran concerning his previously-denied service-connection claims for residuals of hepatitis B, a left knee disability, and a heart disability did not adequately inform the Veteran of the elements he needed to establish in order to reopen each claim.  Rather, the letter only generally stated that the claims [as a whole] were denied because they were "not related to military service," without specifying the actual elements of the claims that were found insufficient in the previous denials.  The Board notes that the Veteran's hepatitis residuals and heart disability claims in particular were previously denied due to lack of evidence of current disability.  Remand is therefore necessary for compliance with Kent.

VA headache examination

The Veteran claims entitlement to a compensable disability rating for his service-connected myofascial headaches.  He has not been afforded a VA examination specifically addressing the severity of this disability.   

As discussed above, the Veteran is incarcerated.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2010).

The Board finds that in light of VA's duty to assist, the RO should schedule the Veteran for a headache examination in connection with his claim for a compensable disability rating.  38 U.S.C.A. § 5103A(d).  Because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  Nevertheless, as noted above, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).

Manlincon concerns

As was described in the Introduction, in an October 28, 2008 letter, the RO denied the Veteran's request to add a dependent, his daughter, to his pension award based on evidence that she turned 23 years of age on May 24, 2008.  The Veteran specifically disagreed with this determination in a December 2, 2008 letter to the RO [indicating disagreement with the decision to remove the Veteran's daughter from his pension award].  A statement of the case (SOC) has not yet been issued as to this matter. 
Similarly, the RO denied the Veteran's claim for an increased rating greater than 10 percent for his service-connected right ankle disability in December 2009.  The Veteran disagreed with the RO's decision.  Although the RO raised this rating from 10 to 20 percent during the pendency of the appeal, the Veteran has not indicated satisfaction with the assigned rating or its effective date.  Thus, the claim has not been resolved.  See AB, 6 Vet. App. at 38.  A SOC pertaining to this increased rating claim has not yet been issued by the RO either.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, these two claims must be remanded so that the RO or AMC may issue a SOC on the issues of entitlement to a higher evaluation for the Veteran's service-connected right ankle disability, and whether it was proper to remove the Veteran's daughter from his pension award.  

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should contact the Veteran and request 
that he identify any additional medical treatment he has received for his claimed left knee, heart, liver, headache, or ankle disabilities.  The Veteran and his attorney should be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases if he wishes the VA to attempt to obtain private treatment records on his behalf, to include updated treatment reports from the Michigan Department of Corrections.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include VA treatment reports from the Allen Park VAMC from 1978 to 1996, and from the Detroit VAMC from 1996 to 2006.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  The RO should send the Veteran and his attorney a corrective VCAA notice which complies with the notification requirements of the VCAA, to include the evidentiary requirements as to new and material evidence.  Additionally, the Veteran should be notified of the bases for the previous denials of his left knee, heart, and hepatitis residuals claims, so that he may be aware of what evidence would be new and material to reopen this claims.  See Kent, supra.

3.  The RO should then take all reasonable measures to schedule the Veteran for the headache examination requested below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which is the most feasible option.

4.  Thereafter, the Veteran should be afforded a headache examination to determine the current nature and severity of his service-connected headache disability.  The Veteran's VA claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner.  The examiner should identify and completely describe all current symptomatology, to include whether the Veteran experiences characteristic prostrating attacks, and whether such attacks, if any, occur on average at least once every two months for the past several months.  If such attacks occur more frequently, the average number of prostrating attacks per month should be noted.  The examiner should also indicate whether the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5.  The RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his attorney regarding both his increased rating claim for his right ankle disability, as well as his disagreement with the removal of his daughter from his pension.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims.  38 C.F.R.            § 20.302(b) (2010).   

6.  After undertaking any other development it deems necessary, the RO should review the entire record, to include the evidence recently submitted by the Veteran's attorney in February 2011, and readjudicate the Veteran's claims on appeal.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


